DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 8/16/2021has been received and will be entered.
Claim(s) 1-22 is/are pending.
Claim(s) 1, 12, 22 is/are currently amended.
As understood, a supplemental response was filed on 8/16/2021, correcting a remark in the earlier filed paper.1 The claims submitted with each are understood to be the same. All remarks have been considered. Unless noted, citation is given to the first set of remarks. 




Response to Arguments
Double Patenting
I. With respect to the rejection of Claim 18/1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,633,253, the arguments and amendments are persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §103
	I. With respect to the rejection of Claim(s) 1-17 and 19-22 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0252405 to Li, et al. in view of: (i) US 2016/0133843 to Rogers, et al., as understood, the Remarks rely on amendments. (Remarks of 8/16/2021 at 9). These are persuasive. The rejection is WITHDRAWN. 

Allowable Subject Matter
I. Claims 1-22 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 EFS receipts show two filings on 8/16/2021, one with a timestamp of 14:37 and the second with a timestamp of 19:35.